DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to because reference characters "200" and "102" (see ¶ [0070]) have both been used to designate a center stack.
The specification is objected to because reference characters "106”, “138”, and "610" have all been used to designate the bottom shell of the structure in Figs. 1-7 & 9.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both “water separator” (see specification and Fig. 6), an annular structure (see Fig. 2A), an outer shell (see Fig. 1 & 9A), and an undefined structure (see Fig. 7).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “138” has been used to designate both hydrophobic diaphragm (see specification and Fig. 6), an annular structure (see Fig. 2A), and an outer shell (see Fig. 7).
610” has been used to designate both discharged water 610 (see Fig. 6 and an outer shell (see Fig. 7).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Conical surface 130” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to because reference characters "106”, “138”, and "610" have all been used to designate the bottom shell of the structure in Figs. 1-7 & 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "102" (see ¶ [0070]) have both been used to designate a center stack.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “water separator” in claims 5, 11, and 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “water separator” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “separator”, coupled with the functional language, “[separate] water”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word "means" the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function 
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a hydrophobic diaphragm (see specification ¶ [0034] or equivalents thereof.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5, 11-12, 15-20 & 25-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the housing" in the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “center stack” of claim 15, limitation 2, line 4; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “housing” in the last line has been interpreted as the “center stack” of claim 15, limitation 2, line 4.
Claim 17 recites the limitation "the housing" in the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “center stack” of claim 15, limitation 2, line 4; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “housing” in the last line has been interpreted as the “center stack” of claim 15, limitation 2, line 4.
Claim 19 recites the limitation "the housing" in the last line.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “center stack” of claim 15, limitation 2, line 4; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “housing” in the last line has been interpreted as the “center stack” of claim 15, limitation 2, line 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 8-10, 13, 14, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140183116 by Ardes.
Regarding claim 1, Ardes teaches a fuel filter assembly, comprising:
a filter housing (10 & 11) having an outer wall defining a cavity (see Fig. 1, showing the cavity filled by a filter 3);
a center stack (17) (see Fig. 1 & 5, tube base 17 & horizontal portion of housing 10) having
a base component (see Figs. 1 & 5, bottom of cylinder 17 & horizontal portion of housing 10)
a top portion (see Figs. 1, 5, 11 & 13, upper side 18’),
wherein the center stack (17) is positioned within the cavity of the filter housing (10) and attached to the housing (10) (see Fig. 5) (see ¶ [0059] “In the 
the center stack (17) having an axial aperture (top aperture at #18) in the top portion (see Fig. 5),
the axial aperture (top aperture at #18) having a circumferential surface (18’) (see Fig. 5) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base of the filter housing, sealing ring 25’ providing a liquid-tight connection.”; the aperture into which the standpipe (2) is inserted reads on the axial aperture claimed); and
a fuel filter (see Fig. 3, preassembled unit 6 comprising filter insert 3 and standpipe 2) (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”) that includes:
a filter base (32);
an end cap (31) having
a top surface (see Fig. 1, top surface of endcap 31) and
a bottom surface opposite the top surface (see Fig. 1, bottom surface of endcap 31, including valve seat 41),
an axial extension (standpipe 2) (see Figs. 1, 3, 6, 11 & 13) that extends from the bottom surface (41) of the end cap (31) at a first end (see Fig. 1 & 3, the upper region of axial extension (2) at the end cap 31 reads on the claimed first end) to a groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’) at a second end (25) of the axial extension (2) opposite the first end (see Fig. 1 & 3; showing the second end 25 at the opposite axial end of the axial extension (2) (see ¶ [0042] “In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body [40] that is preloaded in the closing direction by a spring. Valve body 40 works together with a valve seat 41 that is integrally formed on an upper 
at least one prong (see Figs. 1, 3, 6, 11, & 13, stops 27) attached to the axial extension (2),
the at least one prong (27) having an axial surface (see Figs. 1, 3, 6, & 11-13, bottom surface of 27) facing away from the top surface [of the end cap 31] that axially locates the fuel filter (2 & 3) in the housing (10) against the circumferential surface (18’) (see Figs. 1 & 2) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base of the filter housing.”; and ¶ [0069] “In FIG. 12, standpipe 2 is displaced, without further rotation relative to tube base 17, downward into its final assembled position. … At the same time, stops 27 lie against upper side 18’ of tube base 17”; see also ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”; Ardes clearly teaches where the prong (27) of the axial extension (2) locates the fuel filter (2 & 
the axial surface [of the prong 27] located between the bottom surface (41) [of the end cap 31] and the groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’; and see ¶ [0072] “Sealing ring 25′ is situated between lower end 25 and stops 27 of standpipe 2.”);
a filter element (30) attached to an undersurface of the end cap (31) (see Fig. 3); and
a pin (35) attached at a filter base (32) (see Fig. 1).
Regarding claim 2, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches where the base component (bottom of cylinder 17 & horizontal portion of housing 10) of the center stack (17) having a top surface (see Fig. 1, top surface of the horizontal portion of the bottom housing 10); and
the filter base (32) including a bottom surface (see Fig. 1, bottom surface of filter base 32); and
an axial gap being formed between the top surface (horizontal portion of housing 10) of the base component (bottom of cylinder 17 & horizontal portion of housing 10) of the center stack (17) and the bottom surface of the filter base (32) (see Fig. 1).
Regarding claim 4, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the end cap (31) includes a space above the axial surface (bottom of prong 27) to provide clearance for an upper end (40) of the center stack (17) (see Figs. 1 & 3).
claim 8, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the circumferential surface (18’) is flat (see Figs. 5 & 14; and ¶ [0048] “First positioning means 18, situated at the filter housing side, is formed here by a ramp-shaped upper side 18’ of tube base 17”; and ¶ [0065] “dog 28’ moves along upper side 18’ of tube base 17 until dog 28’ moves into the region of slot 18”; the circumferential surface 18’ is a flat surface in order to allow the circumferential rotation of the fuel filter (2 & 3) and the axial extension (2)).
Regarding claim 9, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the axial surface (bottom of prong 27) of the at least one prong (27) is flat (see Fig. 6).
Regarding claim 10; Ardes teaches method of installing a fuel filter (2 & 3) into a filter housing (10 & 11) comprising:
positioning the fuel filter (2 & 3) such that an axial surface (bottom of prong 27) of a prong (27) of the fuel filter (2 & 3) engages with a flat circumferential surface (18’) of a center stack (17) of the housing (10 & 11) to axially locate the fuel filter (2 & 3) within the housing (10) and with respect to the center stack (17) (see Figs. 1 & 2) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base of the filter housing.”; and ¶ [0069] “In FIG. 12, standpipe 2 is displaced, without further rotation relative to tube base 17, downward into its final assembled position. … At the same time, stops 27 lie against upper side 18’ of tube base 17”; see also ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”; Ardes clearly teaches where the prong (27) of the axial extension (2) locates the fuel filter (3/6) in the housing (10) against the circumferential surface (18’), because the cooperation of the first 
the fuel filter (2 & 3) having an end cap (31) with an extension (2) (see Figs. 1, 3, 6, 11 & 13) and the prong (27) (see Figs. 1, 3, 6, 11, & 13), and
the extension (2) fits into an aperture (see Fig. 5, top aperture at #18) of the center stack (17) of the filter housing (10) (see Figs. 1, 3 & 5) (see Fig. 5) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base of the filter housing, sealing ring 25’ providing a liquid-tight connection.”; the aperture into which the standpipe (2) is inserted reads on the axial aperture claimed).
Regarding claim 13, Ardes teaches the method of claim 10.
Ardes further teaches wherein the at least one prong (27) includes three prongs (see Fig. 7).
Regarding claim 14, Ardes teaches the method of claim 13.
Ardes further teaches engaging an O-ring (25’) of the extension (2) with a hole of the upper end of the center stack (17) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base [17] of the filter housing [10], sealing ring 25’ providing a liquid-tight connection.”; and Figs. 1 & 2).
Regarding claim 21, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the fuel filter (2 & 3) (see Fig. 3) further includes:
a sword (28 & 28’) for circumferentially locating the fuel filter (2 & 3) (see Fig. 3) with respect to the center stack (17) (see Figs. 1-2) (see ¶ [0067] “FIG. 10 shows standpipe 2 in a position in which dog 28’, after a rotation of standpipe 2 by approximately 180°, stops against the left (in FIG. 10) limitation of axial slot 18”, blocking a further rotation of standpipe 2 relative to tube base 17 and to the rest of filter housing 10.”), and
the axial surface [of the prong] (27) is located between the end cap (31) and the sword (28 & 28’).
claim 22, Ardes teaches the fuel assembly of claim 1.
Ardes further teaches an O-ring (25’) in the groove (see Figs. 1, 3, & 6) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base [17] of the filter housing [10], sealing ring 25’ providing a liquid-tight connection.”; and Figs. 1 & 2).
Regarding claim 23, Ardes teaches the method of claim 10.
Ardes further teaches wherein:
the end cap (31) includes:
a top surface (see Figs. 1, 3, & 6), and
a bottom surface opposite the top surface (see Fig. 1, bottom surface of endcap 31, including valve seat 41),
the extension (2) extends from the bottom surface (41) at a first end (see Fig. 1 & 3, the upper region of axial extension (2) at the end cap 31 reads on the claimed first end) of the axial extension (2) to a groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’) at a second end (25) of the axial extension (2) opposite the first end (see Fig. 1 & 3; showing the second end 25 at the opposite axial end of the axial extension 2) (see ¶ [0042] “In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body [40] that is preloaded in the closing direction by a spring. Valve body 40 works together with a valve seat 41 that is integrally formed on an upper end plate 31 of filter insert 3 .”; see also ¶ [0055] “By means of further locking means 26 and 36’, filter insert 3 and standpipe 2 are locked to one another in such a way that standpipe 2 is secured against falling out from filter insert 3, as long as standpipe 2 is connected only to filter insert 3 and not yet to filter housing 10.”; the standpipe 2 reads on the claimed axial extension, because said standpipe 2 extends from the valve seat 41 to a second opposite end 25, and the valve seat 41 is located on the bottom surface of the endcap 31), and

the prong (27) having the axial surface (see Figs. 1, 3, 6, & 11-13, bottom surface of 27) facing away from the top surface top surface [of the end cap 31] that axially locates the fuel filter (2 & 3) in the housing (10) against the circumferential surface (18’) (see Figs. 1 & 2) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base of the filter housing.”; and ¶ [0069] “In FIG. 12, standpipe 2 is displaced, without further rotation relative to tube base 17, downward into its final assembled position. … At the same time, stops 27 lie against upper side 18’ of tube base 17”; see also ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”; Ardes clearly teaches where the prong (27) of the axial extension (2) locates the fuel filter (3/6) in the housing (10) against the circumferential surface (18’), because the cooperation of the first positioning means 18/29 and the second positioning means 29/39 place the fuel filter (3/6) at the correct axial position relative to the housing 10, particularly in relation to ensuring that closing pin 35 moves axially into liquid discharge channel 17); and
the axial surface [of the prong 27] located between the bottom surface (41) [of the end cap 31] and the groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’) (see Figs. 1, 3, 6, 11, & 13) (see ¶ [0072] “Sealing ring 25′ is situated between lower end 25 and stops 27 of standpipe 2.”).
claim 24, Ardes teaches the fuel assembly of claim 23.
Ardes further teaches an O-ring (25’) in the groove (see Figs. 1, 3, & 6) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base [17] of the filter housing [10], sealing ring 25’ providing a liquid-tight connection.”; and Figs. 1 & 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 5, 7, 11, 12, 15-20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent Application Publication No. 20170080366 by Braunheim.
Regarding claim 5, Ardes teaches the fuel filter assembly of claim 4.
Ardes is silent as to wherein the base of the filter includes a water separator at the filter base.
However, Braunheim teaches a water separator at a filter base of a fuel filter (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
claim 7, Ardes teaches the fuel filter assembly of claim 1.
Ardes further teaches wherein the fuel filter (2 & 3) further includes the filter element (30) having a raw end and a particle free end for fuel flow (see Abstract “A liquid filter with a replaceable filter insert and a housing having a raw liquid inlet, a central clean liquid outlet”), and
wherein the center stack (17) has a fuel access aperture (see Fig. 5, top aperture at #18) and a fuel discharge port (14) (see ¶ [0060] “Through the interior of tube base 17 there runs clean liquid outlet 14 for filtered liquid, going over further down into a radially outward-running tube connection.”).
Ardes is silent as to a hydrophobic diaphragm.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator, which reads on the hydrophobic diaphragm (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water 
Regarding claim 11, Ardes teaches the method of claim 10, further comprising:
attaching a filter element (30) to an undersurface of the end cap (31);
engaging the filter base (32) with a base component (see Fig. 1, bottom of cylinder 17 & horizontal portion of housing 10) of the center stack (17) (see also Fig. 1, showing where the filter base 32 is engaged with the bottom of the center stack 17 in order to form a fluid tight seal forcing the raw fluid to flow through the filter element 30; see also ¶ [0050] “During operation of liquid filter 1, a liquid that is to be filtered flows through raw liquid inlet 13, into the region of filter housing 10 situated radially outside filter material body 30 of filter insert 3. From there, the liquid flows through filter material body 30 radially inward from the outside, support body 33 supporting filter material body 30 against collapse. From the interior of filter insert 3, the now-filtered liquid flows inward and downward through standpipe 2 into clean liquid outlet 14.”).
Ardes is silent as to positioning a water separator at a filter base of the fuel filter; and attaching a pin to the water separator.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according 
Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim 12, Ardes teaches the method of claim 11.
Ardes further teaches forming an axial gap (see Fig. 1) between a top surface of the base component (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) and a bottom surface of the filter base surface (see Fig. 1, bottom surface of filter base 32).
Regarding claim 15, Ardes teaches a fuel filter (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”) comprising:
a filter base (32);
an end cap (31) having a top surface (see Fig. 1, top surface of endcap 31) and a bottom surface opposite the top surface (see Fig. 1, surfaces of end cap 31),
an axial extension (2) that extends from the bottom surface (see Fig. 1, bottom surface of endcap 31, including valve seat 41), and
at least one prong (see Figs. 1, 3, 6, 11, & 13, stops 27) attached to the axial extension (2),
the at least one prong (27) having an axial surface (bottom of prong 27) facing away from the top surface that axially locates the fuel filter (2 & 3) against a circumferential surface (18’) of a center stack (17) (see Figs. 1, 3, 6, 11, & 13),

a filter element (30) attached to the bottom surface of the end cap (31).
Ardes is silent as to a water separator at the filter base; and a pin attached to the water separator.
Regarding where a water separator at the filter base, and a pin attached to the water separator; Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Regarding claim 16, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches a filter center support (see Figs. 1 & 3, supporting body 33; see also ¶ [0044] “a hollow cylindrical grid-shaped supporting body 33 that radially inwardly supports hollow cylindrical filter material body 30 when there is a flow through it,”) having:
a first portion extending along a first axial length (see Figs. 1 & 3, bottom portion of support 33), and
a second portion extending along a second axial length (see Figs. 1 & 3, top portion of support 33),
the first portion having:

a first inner contact surface at the first inner diameter (see Fig. 3, inner surface of the bottom portion of support 33).
Regarding claim 17, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches where an axial gap (see Fig. 1) is formed between a top surface of the housing (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) and a bottom surface of the filter base surface (see Fig. 1, bottom surface of filter base 32).
Regarding claim 18, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the at least one prong (27) includes three prongs (see Fig. 7).
Regarding claim 19, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the axial surface (bottom of prong 27) engages with an upper surface (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) of the housing (10) to axially locate the fuel filter (2 & 3) in the housing (10) (see Figs. 1 & 2) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base of the filter housing.”; and ¶ [0069] “In FIG. 12, standpipe 2 is displaced, without further rotation relative to tube base 17, downward into its final assembled position. … At the same time, stops 27 lie against upper side 18’ of tube base 17”; see also ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid 
Regarding claim 20, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein the axial surface (bottom of prong 27) is flat (see Fig. 6).
Regarding claim 25, the combination of Ardes and Braunheim teaches the fuel filter of claim 15.
Ardes further teaches wherein:
the axial extension (2) extends from the bottom surface (41) at a first end (see Fig. 1 & 3, the upper region of axial extension (2) at the end cap 31 reads on the claimed first end) of the axial extension (2) to a groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’) at a second end (25) of the axial extension (2) opposite the first end (see Fig. 1 & 3; showing the second end 25 at the opposite axial end of the axial extension 2) (see ¶ [0042] “In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body [40] that is preloaded in the closing direction by a spring. Valve body 40 works together with a valve seat 41 that is integrally formed on an upper end plate 31 of filter insert 3 .”; see also ¶ [0055] “By means of further locking means 26 and 36’, filter insert 3 and 
the axial surface [of the prong 27] located between the bottom surface (41) [of the end cap 31] and the groove (see Figs. 1, 3, & 6; the groove holding sealing ring 25’) (see Figs. 1, 3, 6, 11, & 13) (see ¶ [0072] “Sealing ring 25′ is situated between lower end 25 and stops 27 of standpipe 2.”).
Regarding claim 26, the combination of Ardes and Braunheim teaches the fuel assembly of claim 25.
Ardes further teaches an O-ring (25’) in the groove (see Figs. 1, 3, & 6) (see ¶ [0061] “With its lower end 25, standpipe 2 can be inserted into the tube base [17] of the filter housing [10], sealing ring 25’ providing a liquid-tight connection.”; and Figs. 1 & 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes.
Regarding claim 6, Ardes teaches the fuel filter assembly of claim 1.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, and wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.
However, it would have been an obvious matter of design choice to a first set of fins and a second set of fins that are orthogonal to the first set of fins, wherein a profile of each of first set of fins is different from a profile of each of the second set of fins, since Applicant has not disclosed that the sets of fins solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the pin of Ardes. MPEP 2144.04.IV.B.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes, in further view of DE 102013202446 by Preissinger et al. (per EPO machine translation).
Regarding claim 6, Ardes teaches the fuel filter assembly of claim 1.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, and wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.
However, Preissinger teaches a fluid filter (see ¶ [0001] “The invention relates to a filter arrangement for hydraulic fluids, in particular to an oil filter arrangement.”) comprising a pin (axial extension 10) (see Figs. 4-5 & 7-8) includes:
a first set of fins (see Fig. 7 & Fig. 8, annotated below, showing a first set of fins with a first profile; while only one fin is shown due to perspective the matching, symmetrical fin on the other side is shown clearly in Fig. 7 an alternative view); and
a second set of fins that are orthogonal to the first set of fins (see Fig. 7 & Fig. 8, annotated below, second set of fins with a second profile different from the first profile of the first set of fins), and
wherein a profile of each of first set of fins is different from a profile of each of the second set of fins (see Fig. 8, annotated below).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the with the pin (35) of Ardes with a first and second set of fins on a pin 10, the first and second set of fins having different profiles as taught by Preissinger, to yield the predictable results of inserting the pin into a channel (see Ardes Fig. 1, liquid discharge channel 15; Preissinger Fig. 1, idle pipe 5; and Preissinger ¶ [0020] “This means that when the ring filter element is replaced, the new ring filter element 6 must be positioned in the lower part 1 in such a way that the axial 
    PNG
    media_image1.png
    806
    1318
    media_image1.png
    Greyscale
10 penetrates into the drain opening leading to the idle pipe 5 when the ring filter element 6 is inserted into the lower part.”). MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(d) and 102 previously set forth.
New rejections under 35 U.S.C. § 112(b), 102 & 103 are presented as necessitated by the most recent amendment.
New objections to the specification are presented.
A new rejection to claim 6 is presented after further search and consideration of the prior art.
Response to Arguments
Applicant’s arguments, see pages 7-10, with respect to the rejection of claims 1, 10 & 15 under 35 USC § 102 or 103 have been fully considered, but they are not persuasive.
Regarding applicant’s arguments against the additional disclosure of a first positioning means 18/29 in Ardes, see pages 7-8; the singular elements recited by the claims are 
Regarding applicant’s arguments that the second positioning means 29/39 of Ardes does not provide for “axial control of the positioning of the filter with respect to the center stack or housing, see pages 8-10; Ardes clearly teaches where the prong (27) of the axial extension (2) locates the fuel filter (2 & 3) in the housing (10) against the circumferential surface (18’), because the circumferential surface (18’) defines the final axial position of the fuel filter (2 & 3) relative to the center stack (17) and within the housing 10 (see Figs. 1 & 2); because the cooperation of the first positioning means 18/29 and the second positioning means 29/39 place the fuel filter (3/6) at the correct axial position relative to the housing 10, particularly in relation to ensuring that closing pin (35) moves axially into liquid discharge channel (17) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base of the filter housing.”; and ¶ [0069] “In FIG. 12, standpipe 2 is displaced, without further rotation relative to tube base 17, downward into its final assembled position. … At the same time, stops 27 lie against upper side 18’ of tube base 17”; see also ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”).
In response to the Applicant’s argument that Ardes does not teach positioning the fuel filter with respect to the housing and/or center stack, see pages 7-8; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to Ex parte Masham, 2 USPQ2d 1647 (1987).
In the current case; Ardes clearly teaches where at least one prong 27 axially locates the fuel filter (3/6) in the housing (10) against the circumferential surface (18’) of the center stack (17) (see Figs. 1 & 2) (see ¶ [0062] “When liquid filter 1 is finally assembled, these stops 27 are situated on the upper side of the tube base [17] of the filter housing [10]”).
Further, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, the word ”comprising" transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. MPEP 2111.02.
In the current case; Ardes clearly teaches where the prong (27) of the axial extension (2) locates the fuel filter (3/6) in the housing (10) against the circumferential surface (18’) of the center stack (17); because the cooperation of the first positioning means 18/29 and the second positioning means 29/39 place the fuel filter (3/6) at the correct axial position relative to the housing 10, particularly in relation to ensuring that closing pin 35 moves axially into liquid discharge channel 17).
Regarding applicant’s arguments that Ardes does not teach a circumferential surface element 218 of Fig. 3C of the instant application, see page 9; though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01.II.
Therefore, it is improper to import the limitations of the non-limiting embodiment of Fig. 3c, element 218, which the Applicant uses to determine the "circumferential surface” Ardes clearly teaches a circumferential surface (18’) (see Figs. 1, 5, 8-14) which reads on the claimed limitations as discussed above.
Regarding applicant’s arguments that Ardes does not teach a groove at a second end of the axial extension, see page 10; Ardes clearly teaches an O-ring (25’) on a groove at a second end (25) of the axial extension (2) (see Figs. 1, 3, & 6) which reads on the claimed limitations as discussed above.
Regarding applicant's arguments against the rejection of claim 6, see page 11; in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the two profiles 422 & 424 for pin 106) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
Applicant’s arguments, see page 11, with respect to the rejection of claim 6 under 35 USC § 103 have been fully considered, but they are not persuasive.
Regarding applicant's arguments against the rejection of claim 6 under 35 USC § 103; Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant has failed to provide objective evidence to rebut the 35 U.S.C. § 103 prima facie case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/     Examiner, Art Unit 1773